        Case 2:21-mj-00034-kjd Document 1-3 Filed 04/13/21 Page 1 of 4




                                                 AFFIDAVIT

I.     Introduction

        1.       I, Scott Murray, having been duly sworn, depose and state I am a special agent

with the federal Bureau of Alcohol, Tobacco, Firearms and Explosives (A TF), and have been so

employed with the ATF for approximately 19 years. Prior to working for the ATF, I worked as a

police officer for the Phoenix, Arizona Police Department for nearly five years. I am familiar

with federal laws relating to explosives, bombs, firearms, and narcotics. I have been trained in

the investigation of said offenses and have participated in related investigations.


       2.        I submit this affidavit in support of an application for the issuance of a warrant to

search the rear residence and property located at 3256 Highbridge Road in Georgia, Vermont

(the Subject Property), which is described with greater particularity in Attachment A, which is

attached hereto and incorporated herein. As described below, there is probable cause to believe

that the Subject Property contains evidence with respect to violations of the federal firearms

laws, specifically the Possession of a Firearm or Ammunition by a Person Previously Convicted

of a Felony Offense in violation of 18 U.S.C. § 922(g)(l).

        3.       The information contained in this affidavit is based upon my training, experience,

and investigation, as well as information conveyed to me by other law enforcement officers. The

following is either known to me personally or has been related to me by persons having direct

knowledge of the events described below, including other law enforcement officers involved in

this investigation. Since this affidavit is being submitted for the limited purpose of establishing

probable cause, I have not included each and every fact known to me concerning this

investigation.

II.    Probable Cause
       4.        Probable cause exists to believe evidence of an unrecovered firearm and
                                                   1
        Case 2:21-mj-00034-kjd Document 1-3 Filed 04/13/21 Page 2 of 4




ammunition would be found at the Subject Property, which consists primarily of an apartment on

the back side of the residence located at 3256 Highbridge Road in Georgia, Vermont.

        5.      On April 12, 2021 , at approximately 1:30 P.M., Vermont State Police (VSP)

Troopers Michael Kamerling and Christopher Finley responded to a landlord tenant dispute at

the Subject Property. There has been an ongoing dispute between the owner of the Subject

Property, Jacqueline Sawyer, and the tenant, Robert Loyer. Sawyer owns the main residence

attached to the Subject Property. Sawyer had been advised by VSP previously that she could not

lawfully enter the Subject Property while in disagreement with Loyer over owed payments and

other issues.
                                          c§PCN      Af,f!..;.L JJ.,JoJ-1
        6.      Through the course of the investigation,/{roopers found that the property owner' s

adult son, Nickolas Smith, had unlawfully entered the Subject Property, where Loyer resides by

himself. Smith stated he had entered the apartment to take measurements in order to get a town

permit regarding the Subject Property. Smith told Troopers that while inside the Subject

Property he observed an assault-type rifle with a loaded ammunition magazine. Smith took a

photograph of the rifle, which he showed to police. The rifle appeared to be a semi-automatic

version of a 7.62 x 39 caliber AK-47-type rifle. Smith also stated he observed a large capacity

magazine that contained ammunition inside. After viewing the photograph Smith showed them,

the Troopers were concerned because they determined that Loyer was a previously convicted

felon and is prohibited from possessing firearms .

        7.      In particular, Troopers conducted a criminal history inquiry finding Loyer has two

prior felony convictions in Vermont. The records revealed that, on or about October 21, 2019,

Loyer was convicted of two counts of Grand Larceny, one count in Chittenden County and one

count in Franklin County. Under State of Vermont law, Grand Larceny is punishable by a term

of imprisonment of up to 10 years.
                                                 2
        Case 2:21-mj-00034-kjd Document 1-3 Filed 04/13/21 Page 3 of 4




       8.      Troopers left the vicinity of the Subject Property after interacting with Smith but

later returned after receiving a call from Loyer that he (Loyer) had returned home and was in a

dispute with Smith and Sawyer. Upon returning, Troopers made contact with Loyer, who had

briefly entered the Subject Property. Based on his visual observation of Loyer entering and

exiting the Subject Property, Trooper Kamerling advised that Loyer did not appear to remove the

rifle from the residence. Troopers attempted to have Loyer voluntarily tum over the rifle to them

for safety since he was prohibited from possessing the firearm, but Loyer refused. Loyer made

attempts to contact an attorney and refused to cooperate with police.

       9.      Troopers told Loyer that the residence would be secured for a potential search

warrant and denied Loyer further entry into the Subject Property pending the investigation.

       10.     Based upon my training and experience, I know that it is a violation of 18 U.S.C.

§ 922(g)(l), for any person, knowing that they have been convicted of a crime punishable by

imprisonment for a term exceeding one year, to knowingly ship or transport in interstate or

foreign commerce, or possess in or affecting commerce, any firearm or ammunition ; or to

receive any firearm or ammunition which has been shipped or transported in interstate or foreign

commerce.

       11.     I have received specialized training with A TF as an interstate nexus expert in

regard to the identification of firearms and determination of firearm and ammunition

manufacturing locations. There are a variety of companies world-wide that manufacture AK-47

type rifles that are sold in the United States. There is one company in Vermont, Century Arms

International (CAI) that manufactures AK-47 type rifles. However, the majority of recovered

CAI rifles are imported from other countries into the United States. The rifles that are

manufactured in Vermont are typically shipped out of the state of Vermont to a distributor before

being shipped to a local gun shop to be sold to an individual customer. There have not been
                                                 3
        Case 2:21-mj-00034-kjd Document 1-3 Filed 04/13/21 Page 4 of 4




manufacturers of 7.62 x 39 caliber or other similar ammunition used in these types ofrifles

located in the state of Vermont, and therefore the possessed ammunition would have traveled in

interstate and/or foreign commerce prior its location within the Subject Property.

       12.     There is reasonable cause to execute this warrant at any time day or night as

Troopers have secured the Subject Property pending this application for a search warrant, which

is being presented to the Court during the night of below-listed date.

       13.     As discussed above, I submit that there is probable cause to believe that evidence

of the offenses referenced in the paragraphs above, and as set forth in Attachment B, will be

located on the Subject Property, described with greater particularity in Attachment A.

       Dated at Burlington, in the District of Vermont, this 12th day of April, 2021.




                                      Special Agent Scott u y
                                      Bureau of Alcohol, obacco, Firearms & Explosives

                                                     8
       Sworn to and subscribed before me this    t!:__ day of April, 2021.


                                         l~:r:D
                                      Hon. Kevin J. Doyle
                                      United States Magistrate Jud




                                                 4
